Citation Nr: 1212864	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO. 07-11 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 60 percent for acne with lesions and disfiguring scars of the face, neck, back, and pubic areas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The appellant had active service from October 1971 to December 1975 and from October 1979 to October 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied a disability rating greater than 60 percent for the Veteran's service-connected skin disability. 

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In August 2010, the Veteran reported to a VA provider that service connection was in effect for anxiety, to include as due to his service-connected skin disability.  A review of the claims file shows that service connection is not, in fact, in effect for anxiety, to include as due to a service-connected disability.  The Board views the Veteran's August 2010 statement as a new claim of service connection for anxiety, to include as due to his service-connected skin disability.  Because the Board does not have jurisdiction over this claim, it is referred back to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

Service connection is in effect for acne which has been rated 60 percent disabling by analogy to eczema under 38 C.F.R. § 4.118 , Diagnostic Code (Code) 7806. 

As was explained in the May 2010 remand, the Board is concerned that the Veteran was not evaluated under the provisions for scarring of the head, face or neck.  See 38 C.F.R. § 4.118, Code 7800.  A July 2006 VA examination report did not identify specifically any of the possible 8 characteristics of disfigurement found in the Note following Code 7800.  Id.  At the July 2006 VA examination, only 2 percent of the entire body was covered by lesions.  On February 2007 VA examination, the examiner again described severe pitting scars on the entire face and yet stated that only 1 percent of the face and neck were covered.  Photographs were not associated with the February 2007 VA examination report.  The February 2007 VA examination report also indicated that 40 percent of the Veteran's entire body surface was covered by acne with 100 percent of the back and perineal region covered. The May 2009 VA examination report indicated that 5 percent of the Veteran's entire body was covered with skin lesions but 80 percent of the exposed area of the body was covered with skin lesions.  Thus, there appear to be inconsistencies with these examination reports.  Although the May 2009 VA skin examination appears to be more thorough than prior examinations, the Board again notes that it does not appear that the RO has reviewed this examination in adjudicating the Veteran's currently appealed claim.  Furthermore, that examination is now three years old and may not show the Veteran's current level of disability experienced as a result of his service-connected skin disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the Board also is concerned that there might be distinct disabilities from facial scarring and scarring of the back and perineal regions that could be rated separately.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14 , 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).

Under these circumstances, the Board determined that an additional examination was necessary in May 2010 and remanded this appeal for a new VA dermatological examination to determine the current nature and severity of his service-connected acne.  The RO did not schedule the Veteran for the correct examination.  A general VA examination was conducted in July 2010.  None of the issues raised in the May 2010 Remand instructions were addressed.  The Veteran's skin disability was not discussed in the July 2010 VA examination.  As such, a new VA examination must be scheduled.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in July 2011 without complying with the May 2010 remand instructions.  Given this error, another remand is required.

The RO also should attempt to obtain the Veteran's up-to-date VA treatment records.  The Board observes in this regard that the Virtual VA claims file associated with this appeal was reviewed and contains records not associated with the physical claims file, including a May 2009 VA skin examination report.  It does not appear that the RO has reviewed the May 2009 VA examination, as it is not listed on or discussed in the June 2011 supplemental statement of the case. Given the foregoing, the Board finds that, on remand, all of the treatment records in the Veteran's Virtual VA claims file should be printed out and associated with the physical claims file.  The Board also observes that, in July 2011, the Veteran submitted a letter concerning his service-connected skin disability from dermatologist Mark Naylor, M.D.  It appears that there may be additional relevant treatment records from Dr. Naylor which have not yet been obtained and associated with this claim.  Thus, on remand, the RO/AMC should attempt to obtain treatment records from Dr. Naylor.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for acne with lesions and disfiguring scars of the face, neck, back, and pubic areas.  Obtain all VA treatment records which have not been obtained already, to include all treatment records located in the Veteran's Virtual VA file.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include specifically any records available from Dr. Mark Naylor.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected skin disability. The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to identify all current residuals of the Veteran's skin disability. The examiner must report the percentages of the Veteran's entire body and of the exposed areas that are affected by the service-connected skin disability. The examiner should identify any of the characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118 , Code 7800) noted on the Veteran's face and neck. The examiner should state whether the Veteran's skin disability has required the use of systemic therapy, such as with corticosteroids or other immunosuppressive drugs, and if so, the extent of that usage during the past 12- month period. The examiner should note whether there is any visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features.  Color photographs of the Veteran's skin disability must be associated with the examination report.  A complete rationale must be provided for any opinion(s) expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

